DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no mention of “a first sleeve portion” of claim 2 or “a second sleeve portion” of claim 4.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first sleeve portion” and “second sleeve portion” of claims 2 and 4 respectively, must be shown or the feature(s) canceled from the claim(s).  There does not appear to be any numeral designating these elements though there does appear to be elements that may represent what Applicant was intending. However, without any disclosure it is not certain what elements Applicant intended to read on these claimed elemenets. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1, 15 are objected to because of the following informalities:  
Claim 1 recites “knob ring support plate” which is not mentioned in the specification. It appears that Applicant may be referring to the knob ring back plate instead. If that is the case, please change all instances in the claim so that they are consistent with the terminology utilized in the specification.
Claim 15 recites “surround a knob of the applicance” which should be - - surround said knob of the applicance - - since the knob is already recited earlier in the claim.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 9 recites “according to claim 10” and it appears that this claim was intended to depend upon claim 7 instead. It is unclear however what Applicant’s actual intention was with the dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sack et al. (USP 7479607).
Regarding claim 1, Sack et al. teaches a knob ring assembly for an appliance, comprising: a knob ring support plate (205, 207) that is configured to be disposed at a front surface of a front 5panel of the appliance (disposed on front surface 101); a knob ring body  (203) that is provided at a front side of the knob ring support plate (seen in fig.2b) and that is configured to circumferentially surround a knob (106, 206) of the appliance (also seen in fig.2b), the knob ring body being attached to the knob ring support plate (fig.2b) and configured to rotate together with the knob ring support plate independently of a rotation of the knob (evident from fig.3a); 10wherein the knob ring support plate includes: a ring supporting portion (portion supporting 203 reads on this) that is configured to support the knob ring body, a knob supporting portion (207 or lower portion 205a could read on this) that is configured to surround a shaft (210, 212) of the knob that 
Regarding claim 2, Sack et al. teaches 15tthe knob ring assembly according to claim 1, wherein the knob supporting portion includes a first sleeve portion (see annotated figure below) that extends toward the knob ring body.  

    PNG
    media_image1.png
    784
    725
    media_image1.png
    Greyscale

Regarding claim 3, Sack et al. teaches the knob ring assembly according to claim 2, wherein the knob is connected to the front of the shaft (knob is connected to 210), rear of the knob is opened and the first sleeve portion is extended to the inner 20space of the knob (rear portion of knob 206 is open and as seen in fig.3a a portion of the sleeve extends into this inner space).  

Regarding claim 10, Sack et al. teaches the knob ring assembly according to claim 1, further comprising an actuating member (212, it extends into the interior into 201 and 200) that is disposed in the interior of the appliance, rotatably supported by the front panel, and coupled to the ring supporting portion (seen in fig.3a).  
Regarding claim 11, Sack et al. teaches the knob ring assembly according to claim 10, further comprising a support frame (201 reads on this) which is fixed to a rear of the front panel, wherein the actuating member is rotatably supported by the support frame.  
Regarding claim 12, Sack et al. teaches the knob ring assembly according to claim 10, wherein the ring support portion comprises: an inner circular plate area (205a) which receives a front end of the actuating member, and an outer circular plate area (area supporting 203) which is arranged radially outward from the inner circular plate area, 15wherein the knob ring body is attached to the knob ring support plate at a front of the outer circular plate area (see fig.3a), and the actuating member is attached to the knob ring support plate at a rear of the inner circular plate area (seen in fig.3a; it extends towards a rear of the 205a).  
Regarding claim 13, Sack et al. teaches the knob ring assembly according to claim 1, wherein the knob ring body includes at 20least one protrusion (each knurl in 203 reads on a protrusion) which radially extends from the knob ring body and is configured to be used as a handle for rotating the knob ring.  


Regarding claim 16, Sack et al. discloses the appliance according to claim 15, wherein the knob supporting portion includes a 20first sleeve portion that extends toward the knob ring body and a second sleeve portion that extends away from the knob ring (see annotated figure above).  
Regarding claim 18, Sack et al. teaches the knob ring assembly according to claim 1, further comprising an actuating member (212, it extends into the interior into 201 and 200) that is disposed in the interior of the appliance, rotatably supported by the front panel, and coupled to the ring supporting portion (seen in fig.3a).  
Regarding claim 19, Sack et al. teaches the appliance according to claim 15, the knob ring body includes at least one 10protrusion (the knurls on 203 read on protrusions) which radially extends from the knob ring body and is configured to be used as a handle for rotating the knob ring.  
Claim(s) 1, 7, 8, 9, 14, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cutler et al. (USP 2738758).
Regarding claim 1, Cutler et al. teaches a knob ring assembly for an appliance, comprising: a knob ring support plate (see annotated fig.) that is configured to be disposed at a front surface of a front 5panel of the appliance (disposed on a front surface seen in fig.2); a knob ring body  (see annotated figure) that is provided at a front side of the knob ring support plate (seen in fig.2) and that is configured to circumferentially surround a knob (13, 14) of the appliance (also seen in fig.2), the knob ring body being attached to the knob ring support plate (fig.2) and configured to rotate together with the knob ring support plate independently of a rotation of the knob (evident from fig.2); 10wherein the knob ring support plate includes: a ring supporting portion (portion near ring body that supports it) that is configured to support the knob ring body, a knob supporting portion (rest of the portions that surround the shafts 10, 11) that is configured to surround a shaft (10, 11) of the knob that is inserted into an interior of the appliance and to guide a rotation of the shaft (evident from figures).  

    PNG
    media_image2.png
    438
    610
    media_image2.png
    Greyscale

Regarding claim 7, Cutler et al. teaches the knob ring assembly according to claim 1, further comprising a spacing plate (28 reads on a spacing plate) which is arranged between the knob ring support plate and the front panel and forms a gap 15between the knob ring support plate and the front panel (seen in fig.2).  
Regarding claim 8, Cutler teaches the knob ring assembly according to claim 7, further comprising an actuating member (11 could read on this) that is disposed in the interior of the appliance, rotatably supported by the front panel, and coupled to the ring supporting portion (seen in fig.2).  

Regarding claim 14, Cutler teaches the knob ring assembly according to claim 1, wherein the knob ring body includes a pair of protrusions (two adjacent 27) which radially extend from the knob ring body and a display device (the indicia 24 read on a display device) is arranged between the pair of protrusions.  
Regarding claim 20, Cutler teaches the appliance according to claim 15, wherein the knob ring body includes a pair of protrusions (two adjacent 27) which radially extend from the knob ring body and a display device (an indicia 24 located between the two protrusions reads on this) is arranged 15between the pair of protrusions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sack et al. (USP 7479607) in view of Edinger et al. (USpgpub 20160333990).
Regarding claims 7 and 17, Sack et al. fails to disclose a spacing plate which is arranged between the knob ring support plate and the case and fixed to the case, the spacing plate forms a gap between the knob ring support plate and the case.  
Edinger et al. teaches and/or suggests the use of a spacing plate (94) which is arranged between the knob ring support plate (98) and the case and fixed to the case (seen in figures with 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knob assembly in Sack et al. to include the use of a spacing plate as suggested by Edinger et al. for the purpose of providing structural support to the knob assembly thereby allowing its rotation components to prevent wobbling etc (paragraph 41).
Regarding claim 8, Sack et al. in view of Edinger teach the knob ring assembly according to claim 7, further comprising an actuating member (actuator 212 in edinger would be coupled to the ring support) that is disposed in the interior of the appliance, rotatably supported by the front panel, and coupled to the ring supporting portion.  
Regarding claim 9, Sack et al. in view of Edinger teach the knob ring assembly according to claim 10, wherein a through hole (Edinger teaches a through hole in their spacing plate which allows actuating members therethrough) is provided at a center of the spacing plate and the actuating member passes through the through hole.  
Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.